      Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 1 of 11 PageID #: 1



UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

LIYANA P. LAKSHMAN, individually and in
behalf of all other persons similarly situated,

                         Plaintiﬀ,


                    –against–                               19 CV 1647


55 OIL CORP and DAVID M. RISHTY, jointly
and severally

                         Defendants.

                                 COMPLAINT AND JURY DEMAND

       1.      �e plaintiﬀ, in behalf of other similarly situated current and former employees of

the defendants who consent to become party plaintiﬀs, pursuant to the Fair Labor Standards Act,

29 U.S.C. § 216(b), alleges that the defendants violated the Fair Labor Standards Act, 29 U.S.C. §

201, et seq., and the defendants are liable to the plaintiﬀ and party plaintiﬀs for unpaid or underpaid

(1) minimum wages, (2) overtime compensation, and such other relief available by law.

       2.      �e plaintiﬀ further alleges, pursuant to N.Y. Lab. Law §§ 198(1-a) and 663(1), that

the defendants violated the Minimum Wage Act, N.Y. Lab. Law § 650, et seq., and section 191 of

the New York Labor Law, and the defendants are liable to the plaintiﬀ for unpaid or underpaid (1)

minimum wages, (2) overtime compensation, (3) spread-of-hours wages, and such other relief

available by law.

       3.      �e plaintiﬀ further alleges, pursuant to the Wage �eft Prevention Act, N.Y. Lab.

Law § 198(1-b)–(1-d), that the defendants violated the same, N.Y. Lab. Law § 195(1)–(3), and that

the plaintiﬀ should be awarded of the defendants statutory damages, injunctive relief, and such

other relief available by law.



                                                  1
      Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 2 of 11 PageID #: 2



                                  JURISDICTION AND VENUE

        4.      Jurisdiction of this action is conferred upon the Court by the Fair Labor Standards

Act, 29 U.S.C. § 216(b), and further by 28 U.S.C. §§ 1331 and 1337.

        5.      Jurisdiction over all other claims is within the supplemental jurisdiction of the

Court pursuant to 28 U.S.C. § 1367.

        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391. �e parties reside where

set forth herein. A substantial part of the events or omissions giving rise to the claims alleged herein

occurred in the judicial district of this Court.

                                              PARTIES

        7.      �e plaintiﬀ Liyana P. Lakshman is and was at all relevant times an adult residing

in Richmond County, New York.

        8.      �e defendant 55 Oil Corp is and was at all relevant times a New York business

corporation with its oﬃce in Richmond County.

        9.      Upon information and belief, the defendant David M. Rishty is and was at all

relevant times an adult residing in Kings County, New York.

                           COLLECTIVE ACTION ALLEGATIONS

        10.     Pursuant to 29 U.S.C. § 216(b), the plaintiﬀ commences this action as to the

plaintiﬀ’s claims arising under the Fair Labor Standards Act as a collective action in behalf of all

similarly situated current and former employees of the defendants at any time since three years

before the date of this complaint to the entry of judgment in this action who consent to become

party plaintiﬀs.

        11.     �e plaintiﬀ and the putative party plaintiﬀs have had substantially similar jobs and

compensation and have been subject to the defendants’ common policies and practices of willfully



                                                   2
      Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 3 of 11 PageID #: 3



violating the Fair Labor Standards Act as set forth in this complaint. �e claims of the plaintiﬀ

stated herein are similar to those of the putative party plaintiﬀs.

                                    STATEMENT OF FACTS

       12.     At all relevant times, the defendants’ business is a full-service gas station doing

business as 55 Oil Corp. and located at 1234 Forest Ave, Staten Island, New York 10310.

       13.     Upon information and belief, at all relevant times, the defendant David M. Rishty

was an owner, shareholder, oﬃcer, or manager of the defendants’ business.

       14.     Upon information and belief, at all relevant times, the defendant David M. Rishty

was an individual who actively participated in the business of the defendants, exercised substantial

control over the functions of the employees of the defendants, including the plaintiﬀ and party

plaintiﬀs, and acted directly or indirectly in the interest of an employer.

       15.     Upon information and belief, at all relevant times, the defendant David M. Rishty

had the capacity on behalf of the defendants to establish the wages and hours of the employees of

the defendants.

       16.     �e defendants are associated and are joint employers, act in the interest of each

other with respect to the employees of the defendants, have common policies and practices as to

wages and hours, and share control over the defendants’ employees.

       17.     �e defendants employed the plaintiﬀ Liyana P. Lakshman approximately from

2008 until present day.

       18.     �e defendants employed the plaintiﬀ as a pump attendant.

       19.     �e plaintiﬀ worked for the defendants approximately 72 hours per week.

       20.     �e defendants paid the plaintiﬀ approximately $7.50 to $9.00.

       21.     �e defendants paid the plaintiﬀ in cash.



                                                  3
      Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 4 of 11 PageID #: 4



        22.        �e defendants willfully failed to pay the plaintiﬀ and party plaintiﬀs the applicable

minimum wage.

        23.        �e plaintiﬀ and party plaintiﬀs worked more than forty hours each workweek, yet

the defendants willfully failed to pay the plaintiﬀ and party plaintiﬀs overtime compensation of

one and one-half times their regular rate of pay.

        24.        �e plaintiﬀ worked a spread of hours more than ten each day, yet the defendants

willfully failed to pay the plaintiﬀ spread-of-hours compensation.

        25.        �e defendants unlawfully deducted from the plaintiﬀ’s wages.

        26.        �e defendants failed to provide the plaintiﬀ with a statement with each payment

of wages.

        27.        Upon information and belief, while the defendants employed the plaintiﬀ and party

plaintiﬀs, the defendants failed to post or keep posted notices explaining the minimum wage rights

of employees under the Fair Labor Standards Act and the New York Labor Law, and the plaintiﬀ

and party plaintiﬀs were uninformed of their rights during such times.

        28.        Upon information and belief, while the defendants employed the plaintiﬀ and party

plaintiﬀs, the defendants failed to maintain accurate and suﬃcient records.

                                   FIRST CLAIM FOR RELIEF:
                                  FAIR LABOR STANDARDS ACT

        29.        �e plaintiﬀ, on behalf of the plaintiﬀ and party plaintiﬀs, realleges and

incorporates by reference paragraphs 1 through 28 as if they were set forth again herein.

        30.        At all relevant times, the defendants, employers, employed the plaintiﬀ and party

plaintiﬀs, employees, within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d),

(e)(1), and (g).




                                                     4
     Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 5 of 11 PageID #: 5



       31.      �e plaintiﬀ and party plaintiﬀs, while employed by the defendants, were engaged

in commerce, within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(b).

       32.      �e business activities of the defendants are related and performed through uniﬁed

operation or common control for a common business purpose and constitute an enterprise, within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(r).

       33.      �e enterprise of the defendants employs employees engaged in commerce or in

the production of goods for commerce, or in handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce, within the meaning of the Fair Labor

Standards Act, 29 U.S.C. § 203(s)(1)(A)(i).

       34.      Upon information and belief, at all relevant times, the enterprise of the defendants

has had an annual gross volume of sales made or business done not less than of $500,000,

exclusive of separate retail excise taxes, within the meaning of the Fair Labor Standards Act, 29

U.S.C. § 203(s)(1)(A)(ii).

       35.      �erefore, upon information and belief, at all relevant times, the plaintiﬀ and party

plaintiﬀs have been employed in an enterprise engaged in commerce or in the production of goods

for commerce, within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(s)(1)(A).

       36.      �e defendants in many workweeks willfully and repeatedly violated (and are

violating) the Fair Labor Standards Act, 29 U.S.C. §§ 206 and 215(a)(2), by failing to pay the

plaintiﬀ and party plaintiﬀs the minimum wage applicable under the Fair Labor Standards Act, 29

U.S.C. § 206.

       37.      �e defendants in many workweeks willfully and repeatedly violated (and are

violating) the Fair Labor Standards Act, 29 U.S.C. §§ 207 and 215(a)(2), by failing to pay the




                                                 5
     Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 6 of 11 PageID #: 6



plaintiﬀ and party plaintiﬀs at a rate not less than one and one-half times the regular rate of pay

for work performed more than forty hours in a workweek.

       38.     �e defendants in many workweeks willfully and repeatedly violated (and are

violating) the Fair Labor Standards Act, 29 U.S.C. §§ 203(m), 206, and 215(a)(2), and 29 C.F.R. §

531.52, by misusing tips of the plaintiﬀ and party plaintiﬀs.

       39.     By 29 U.S.C. § 216(b), the defendants are liable to the plaintiﬀ and party plaintiﬀs

for unpaid or underpaid (1) minimum wages, and (2) overtime compensation.

       40.     �e defendants failed to post notices of the defendants’ employees’ rights under the

law, required by 29 C.F.R. § 516.4.

       41.     Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the plaintiﬀ and party plaintiﬀs are entitled to the equitable tolling of their

claims during the time that the defendants failed to post such notices.

       42.     �e foregoing conduct, as alleged, constitutes a willful violation of the Fair Labor

Standards Act, within the meaning of the Portal-to-Portal Act, 29 U.S.C. § 255(a).

       43.     �e plaintiﬀ and party plaintiﬀs are further entitled to recover of the defendants an

equal amount as liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b).

                   SECOND CLAIM FOR RELIEF:
MINIMUM WAGE ACT AND SECTIONS 193 AND 196-D OF THE NEW YORK LABOR
                             LAW

       44.     �e plaintiﬀ realleges and incorporates by reference paragraphs 1 through 43 as if

they were set forth again herein.

       45.     At all relevant times, the defendants, employers, employed the plaintiﬀ, an

employee, within the meaning of the New York Labor Law, §§ 2(5)–(7), 190(2)–(3), and 651(5)–

(6), and N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.14.



                                                 6
       Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 7 of 11 PageID #: 7



         46.    From December 31, 2013, to December 30, 2014, the applicable minimum wage was

$8.00 per hour, and from December 31, 2014, to December 30, 2015, $8.75, and from December

31, 2015, to December 30, 2016, $9.00, and from December 31, 2016, to December 30, 2017, $11.00,

and from December 31, 2017, to the present, $13.00, pursuant to N.Y. Lab. Law § 652 and N.Y.

Comp. Codes R. & Regs. tit. 12, § 142-2.1.

         47.    �e defendants violated the plaintiﬀ’s rights by failing to pay or underpaying the

plaintiﬀ the required minimum wage, in violation of N.Y. Lab. Law § 652 and N.Y. Comp. Codes

R. & Regs. tit. 12, § 142-2.1.

         48.    �e defendants violated the plaintiﬀ’s rights by failing to pay or underpaying the

plaintiﬀ overtime compensation at a rate not less than one and one-half times the plaintiﬀ’s regular

rate of pay for the hours the plaintiﬀ worked more than forty per workweek, in violation of N.Y.

Comp. Codes R. & Regs. tit. 12, § 142-2.2.

         49.    �e defendants violated the plaintiﬀ’s rights by failing to pay or underpaying the

plaintiﬀ spread-of-hours compensation, in violation of N.Y. Comp. Codes R. & Regs. tit. 12, § 142-

2.4.

         50.    �e defendants violated the plaintiﬀ’s rights by unlawfully deducting from the

plaintiﬀ’s wages in violation of section 193 of the New York Labor Law.

         51.    �e defendants’ failure to pay the plaintiﬀ the foregoing timely is a violation of

section 191 of the New York Labor Law.

         52.    By N.Y. Lab. Law §§ 198(1-a) and 663(1), the defendants are liable to the plaintiﬀ

for unpaid or underpaid (1) minimum wages, (2) overtime compensation, and (3) spread-of-hours

wages.




                                                 7
      Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 8 of 11 PageID #: 8



       53.     �e plaintiﬀ is further entitled to recover of the defendants liquidated damages

pursuant to the Wage �eft Prevention Act, N.Y. Lab. Law § 198(1-a), and the Minimum Wage Act,

N.Y. Lab. Law § 663(1).

       54.     �e defendants failed to post notices of the defendants’ employees’ rights under the

law, required by N.Y. Lab. Law § 661 and N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.8.

       55.     Because of the defendants’ failure to post notices of the defendants’ employees’

rights under the law, the plaintiﬀ is entitled to the equitable tolling of the plaintiﬀ’s claims during

the time that the defendants failed to post such notices.

                               THIRD CLAIM FOR RELIEF:
                              WAGE THEFT PREVENTION ACT

       56.     �e plaintiﬀ realleges and incorporates by reference paragraphs 1 through 55 as if

they were set forth again herein.

       57.     �e defendants failed to furnish to the plaintiﬀ with each wage payment a statement

listing the dates of work covered by that payment of wages; name of employee; name of employer;

address and phone number of employer; rate or rates of pay and basis thereof, whether paid by the

hour, shift, day, week, salary, piece, commission, or other; the regular hourly rate or rates of pay;

the overtime rate or rates of pay; the number of regular hours worked, and the number of overtime

hours worked; gross wages; deductions; allowances, if any, claimed as part of the minimum wage;

and net wages; in violation of the Wage �eft Prevention Act, N.Y. Lab. Law § 195(3) and N.Y.

Comp. Codes R. & Regs. tit. 12, § 142-2.7.

       58.     Due to the defendants’ violation of the Wage �eft Prevention Act, N.Y. Lab. Law

§ 195(3) and N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.7, the plaintiﬀ should be awarded of the

defendants statutory damages of $100.00 per workweek that the violation occurred, up to a

maximum of $2,500.00, until February 26, 2015, and statutory damages of $250.00 per workday


                                                  8
      Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 9 of 11 PageID #: 9



that the violation occurred, up to a maximum of $5,000.00, thereafter, pursuant to N.Y. Lab. Law

§ 198(1-d).

        59.      Further, the defendants, including the defendants’ oﬃcers, agents, employees, and

those persons in active concert or participation with the defendants, should be permanently

enjoined from violating the Wage �eft Prevention Act, § 195(1)–(3), pursuant to the same, N.Y.

Lab. Law § 198(1-b)–(1-d).

                                   FOURTH CLAIM FOR RELIEF:
                                     DECLARATORY RELIEF

        60.      �e plaintiﬀ realleges and incorporates by reference paragraphs 1 through 59 as if

they were set forth again herein.

        61.      Pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201–02, and Rule 57 of

the Federal Rules of Civil Procedure, the plaintiﬀ may obtain declaratory relief.

        62.      �e defendants violated the Fair Labor Standards Act, Minimum Wage Act, section

191 of the New York Labor Law, and the Wage �eft Prevention Act.

        63.      It is in the public interest to have these declarations of rights recorded.

        64.      A declaratory judgment serves the useful purpose of clarifying and settling the legal

issues in this action.

        65.      A declaratory judgment would terminate and aﬀord relief from uncertainty,

insecurity, and controversy giving rise to this action.

                                         PRAYER FOR RELIEF

        66.      Wherefore, the plaintiﬀ, on behalf of the plaintiﬀ and party plaintiﬀs, prays this

Court grant as relief:

                 a.      designation of this action as a collective action in behalf of the party plaintiﬀs

              and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated


                                                      9
Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 10 of 11 PageID #: 10



     putative party plaintiﬀs, apprising them of the pendency of this action, permitting them

     to assert timely claims under the Fair Labor Standards Act in this action by ﬁling

     individual consents to become party plaintiﬀs pursuant to 29 U.S.C. § 216(b) and

     appointing the plaintiﬀ and the plaintiﬀ’s attorneys to represent the party plaintiﬀs;

        b.    a declaratory judgment that the practices complained of herein are unlawful

     under the Fair Labor Standards Act, the Minimum Wage Act, section 191 of the New

     York Labor Law, and the Wage �eft Prevention Act;

        c.    an award of unpaid or underpaid (1) minimum wages, and (2) overtime

     compensation, due under the Fair Labor Standards Act;

        d.    an award of liquidated damages pursuant to the Fair Labor Standards Act, 29

     U.S.C. § 216(b);

        e.    an award of unpaid or underpaid (1) minimum wages, (2) overtime

     compensation, and (3) spread-of-hours wages, and due under the Minimum Wage Act

     and section 191 of the New York Labor Law;

        f.    an award of liquidated damages pursuant to the Wage �eft Prevention Act,

     N.Y. Lab. Law § 198(1-a), and the Minimum Wage Act, N.Y. Lab. Law § 663(1);

        g.    an award of statutory damages for the defendants’ violation of the Wage �eft

     Prevention Act, N.Y. Lab. Law § 195(1)–(3), pursuant to the same, N.Y. Lab. Law §

     198(1-b)–(1-d);

        h.    a permanent injunction restraining the defendants, including the defendants’

     oﬃcers, agents, employees, and those persons in active concert or participation with

     the defendants, from violating the Wage �eft Prevention Act, N.Y. Lab. Law § 195(1)–

     (3), pursuant to the same, N.Y. Lab. Law § 198(1-b)–(1-d);




                                          10
    Case 1:19-cv-01647 Document 1 Filed 03/22/19 Page 11 of 11 PageID #: 11



                i.    if liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §

             216(b), are not awarded, an award of prejudgment interest pursuant to 28 U.S.C. § 1961;

                j.    an award of prejudgment interest pursuant to the New York Civil Practice Law

             and Rules, §§ 5001–02;

                k.    an award of postjudgment interest pursuant to 28 U.S.C. § 1961 and/or the

             New York Civil Practice Law and Rules, § 5003;

                l.    an award of the attorney’s fees, costs, and further expenses up to ﬁfty dollars,

             of this action, pursuant to 29 U.S.C. § 216(b), and N.Y. Lab. Law §§ 198(1)–(2) and

             663(1); and

                m.    such other and further relief as this Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the plaintiﬀ, on behalf of

the plaintiﬀ and party plaintiﬀs, demands a trial by jury on all questions of fact raised by the

complaint.

                                                    LAW OFFICE OF JUSTIN A. ZELLER, P.C.

                                                    By: __________________________________
                                                    Brandon D. Sherr
                                                    bsherr@zellerlegal.com
                                                    Justin A. Zeller
                                                    jazeller@zellerlegal.com
                                                    277 Broadway, Suite 408
                                                    New York, N.Y. 10007-2036
                                                    Telephone: (212) 229-2249
Dated: New York, New York                           Facsimile: (212) 229-2246
       March 22, 2019                               ATTORNEYS FOR PLAINTIFF




                                                  11
